DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
The following claims are objected to.
Claim 1 in the last phrase (“combining …”) “the processed primary object” has no antecedent basis. Claim 11 has similar issue.
Claims 5-10 “A method” should be “The method”.
Claim 10 it is not clear the missing part comprises background missing, or building missing, or both. Claim 20 has similar issue.
Claim 11 5th line recites “a synthesis module”, but the last phrase (“wherein ...”) recites “the synthesizing module”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 11 and dependent claims: “a template database module”, “an object recognition module”, “a template matching module”, “an object conversion module”, “a background optimization module” and “a synthesis/synthesizing module”; Claim 12 and dependent claims: “a completion module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 11 and its dependent claims recites “a template database module”, “an object recognition module”, “a template matching module”, “an object conversion module”, “a background optimization module” and “a synthesis/synthesizing module”, which are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. Indeed the specification and drawings are silent about any structural feature (e.g., CPU, processor, or computer) which is capable of performing the functions associated with the above 35 U.S.C. 112, sixth paragraph, limitations.
Claims 12-20 are rejected by virtue of their dependency on claim 11.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, as discussed above, claim 11 recites “a template database module”, “an object recognition module”, “a template matching module”, “an object conversion module”, “a background optimization module” and “a synthesis/synthesizing module”, which are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. As such, the scope of the claim is unbounded, and Applicants have not shown possession of the full scope of the claim (See MPEP 2185(B)).
Claims 12-20 are rejected by virtue of their dependency on claim 11.

Allowable Subject Matter
Claims 1-10 are allowed. Claims 11-20  would be allowable should the rejections applied above are overcome.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to method and device for image optimization based on artificial intelligence. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“performing image object recognition for a template image, and extracting first information of the template image; 
recording the first information; 
identifying a number and a category of a primary object in a first image by using an image recognition algorithm of a neural network; 
performing matching in a template database for the first image according to a set matching condition and the recorded first information to obtain second information;
scaling the primary object in the first image according to layout information in the second information;
cropping a background part of the first image according to resolution requirements of an output target image and a basic composition principle;
adjusting the background part of the first image; and 
combining an image of the processed primary object with a background image according to layout information in the second information to restore to a complete image.”

Independent claim 11 includes similar features as recited in claim 1 above.
The following prior art is considered related to the current application. 
Jeong et al. (US Publication 2007/0147700 A1, hereafter Jeong). Jeong discloses a method for generating a composite image by inserting an edited image into a background image (FIG. 9-11). The image is edited based on contour optimization (Abstract; FIG. 2).  When inserting an image object, i.e. a person, into a background image, an image-editing apparatus 100 receives resolution information related to a background image, an object region including an image of a person, and the image of the person. The image-editing apparatus 100 then calculates a scaling ratio between the image of the person and the background image based on the resolution information, and generates a bounding box using the largest width and height in the object region. The image-editing apparatus 100 then scales the object region to conform to the smaller one of the calculated width and height scaling ratios between the image of the person and the background image, and the ratio of the bounding box. Finally, the image-editing apparatus 100 synthesizes the scaled object region with the background image. (FIG. 11; para. [0090]-[0096]).
Pan (US Publication 2019/0172184 A1). Pan discloses a method of correcting a turbulence effect in a video comprising a plurality of frames (Abstract). The method comprises determining a first background region and a region corresponding to a moving object in a first frame of the plurality of frames using a predetermined background model. A second background region in a second frame of the plurality of frames is then determined using the predetermined background model. A turbulence-corrected background region from the first background region and the second background region is generated and the region corresponding to the moving object and the turbulence-corrected background region is fused to form a turbulence-corrected frame. The method then updates the predetermined background model based on the turbulence-corrected frame and corrects for the turbulence effect in the second frame using the updated predetermined background model (Abstract; FIG. 2-3; FIG. 6A-6B; FIG. 8; para. [0057]-[0063]).
TANABE (US Publication 2016/0078598 A1). TANABE teaches a method for generating a composite image by simulating different viewpoints and compression effect (para. [0045-0048]). A first image and a second image of a common subject are captured. Each image is separated into a foreground image and a background image. A first image enlarger generates a first enlarged partial background image and a first enlarged partial foreground mask image by enlarging a first partial background image and a first partial foreground mask image at a predetermined enlargement ratio. Similarly, a second image enlarger generates a second enlarged partial background image and a second enlarged partial foreground mask image by enlarging a second partial background image and a second partial foreground mask image at a predetermined enlargement ratio. An occlusion interpolator generates an interpolated occlusion image by interpolating the lacking pixels in an enlarged partial background image having the smallest number of pixels lacking due to the subject included in the first and second enlarged partial background images. A defocused background generator generates a defocused image by defocusing each pixel in the interpolated occlusion image depending on the distance. Finally a composite image generator  generates a composite image by synthesizing the foreground image including the subject and the defocused background image (FIG. 1; para. [0037]-[0048]).
SUNDARESAN et al. (US Publication 2019/0114804 A1, hereafter SUNDARESAN). SUNDARESAN discloses a method for tracking objects in one or more images using a trained network (Abstract). Specifically, SUNDARESAN teaches object detection (including determining object number) and object classification (including determining object category) using a neural network system (para. [0099]).  
	Prior art searched but not cited is recorded in PTO-892.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664